Citation Nr: 0117833	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  98-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for residuals of a 
contusion to the left hip.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in North Little 
Rock, Arkansas.


FINDING OF FACT

The veteran sustained a contusion to the left hip in service; 
and he has current residual disability from this inservice 
left hip injury consisting of bursitis and traumatic 
arthritis of the left hip.


CONCLUSION OF LAW

Bursitis and traumatic arthritis of the left hip were 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed post service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

During service the veteran sustained an injury.  A contusion 
of the trochanteric region of the left hip was identified.  
In September 1997, Dr. Troxel reported that he had reviewed 
the veteran's service medical record and conducted an 
examination.  It was his opinion that it was as least as 
likely as not that the motor vehicle injuries received in 
service were the proximate cause of the current disability of 
the left hip.

Based on this evidence, the Board reopened the claim and 
remanded for the purpose of obtaining a medical opinion that 
would confirm or refute the opinion of Dr. Troxel.  In 
response, the VA examiner determined that there was minimal 
osteoarthritis of the hip and bursitis.  He opined that there 
would appear to be little relationship between the stated 
history of a hip contusion and the development of 
trochanteric bursitis, except to note that he was not so 
similarly affected on the right side.  The RO returned the 
file for a further opinion.  The examiner, in essence, opined 
that there was little to suggest a relationship between the 
bursitis and arthritis and the previous injury.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board has an obligation to review the evidence.  The 
Board remanded for the purpose of obtaining an opinion that 
would confirm or refute the private opinion.  Rather than 
comply, the examiner merely opined that there was little 
evidence to support the conclusion that there was a 
relationship.  The examiner did not confirm, the examiner did 
not refute, and, in fact, the statements were essentially 
non-opinions.  Against this background, the private examiner 
stated that he had reviewed the evidence and that it was as 
likely as not that there was a relationship.  The VA 
statements are of little probative value and the medical 
evidence supports the claim.  Therefore, service connection 
for bursitis and traumatic arthritis of the hip are granted.


ORDER

Service connection for bursitis and traumatic arthritis of 
the left hip are granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

